DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           KEITH FRIBERG,
                              Appellant,

                                     v.

                           RYAN CRAMSEY,
                              Appellee.

                              No. 4D18-2834

                              [April 25, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach    County;    James      Nutt,     Judge;    L.T.     Case     No.
502015CA003617XXXXMB.

  Keith Frieberg, Singer Island, pro se.

   Daniel J. Santaniello and Daniel S. Weinger of Luks, Santaniello,
Petrillo & Jones, Fort Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

WARNER, GROSS and FORST, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.